James M. Breslin appeals from the action of the Board of Governance of the Pennsylvania Bar in disbarring him from the practice of law. Appellant has been an active member of the Carbon County Bar for nearly thirty-seven years. Four separate complaints were presented against him, alleging he withheld funds which came into his hands for payment to clients and converted the same to his own use. The aggregate amount involved was approximately $5,000. There is no dispute concerning the facts, appellant freely admitting he received the money in question and used it for his own benefit, but in mitigation of the offense, he claims he intended to return the money from other funds presently due him, but was unable to do so for reasons beyond his control. Before the complaints were heard by a committee of three standing masters of the Board of Governance, appellant paid in full, together with interest, all sums which had been wrongfully retained by him and, thereupon, the several *Page 394 
complaints were withdrawn. The Board of Governance very properly held that this did not purge or remove the offense and, upon the facts as found by the masters, ordered appellant disbarred. This action was in accord with the Act of April 14, 1834, P. L. 333, and numerous appellate court decisions. See In re Samuel Davies, 93 Pa. 116, and In re Graffius, 241 Pa. 222.
In view of appellant's previous unblemished record at the bar and his action in reimbursing those clients who were injured by his misappropriations, we will not say that the disbarment must be permanent. However, for the good of the bar and the protection of the public, appellant's conduct cannot go unpunished. For that reason, we affirm the order at this time, with leave to appellant to apply for modification of the decision at the expiration of one year.